DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to applicants amendments filed on 9/30/2022. Claims 1-4, 6, 8, 9, 16-24 are pending. Claims 16-20 are withdrawn. Claims 1-4, 6, 8, 9, 21-24 are elected and examined in the following action. Claims 1-4, 6, 8, 9 are amended. Claims 21-24 have been added. Claims 5, 7, 10-15 have been cancelled.

Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. The applicant has argued that the claims do not recite a judicial exception. The examiner respectfully disagrees. The claims are directed to using customer information to identify possible subscription offers for that customer. Applicant’s invention is using a computer as a tool to assess, manipulate, purchase, and send subscription offers to customers. The claimed invention is also a method that allows for users providing subscription offerings from the perspective of the financial institution server which is a method of managing interactions between people. 

The applicant has argued that the claims are directed to a practical application. The examiner respectfully disagrees. The Guidance instructs that the “directed to” issue is to be analyzed as to whether the claims include additional elements that integrate the judicial exception into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment or field of use, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

The fact that the human mind does not include a computer processor and does not perform calculations as fast as a computer processor claimed does not support a determination that the judicial exception is integrated into a practical application, but instead, merely uses a computer as a tool to perform the abstract idea. The recited elements fail to reflect an improvement in the functioning of a computer processor is described in the Specification (See paragraph 18), as being conventional. The additional elements do no more than generally link the abstract idea to a particular field of use, the additional elements fail to improve the functioning or performance of the computer and the additional elements do no more than use a computer to implement the abstract idea.

The additional elements in claims beyond the abstract idea are the recited “a financial institution processor”, “a first transceiver” and “a first memory configured to store instructions.”  The claimed limitations of “a financial institution processor”, “a first transceiver” and “a first memory configured to store instructions” as recited “do not purport to improve the functioning of the computer itself,” do not improve the technology of the technical field, and do not require a “particular machine.” Rather, they are performed using generic computer components. Further, the claim as a whole fails to effect any particular transformation of an article to a different state. The recited steps in the claim fail to provide meaningful limitations to limit the judicial exception. In this case, the claim merely uses the claimed computer elements as a tool to perform the abstract idea. Considering the elements of the claim both individually and as “an ordered combination” the functions performed by the computer system at each step of the process are purely conventional. Each step of the claimed method does no more than require a generic computer to perform a generic computer function. Thus, the claimed elements have not been shown to integrate the judicial exception into a practical application as set forth in the Revised Guidance.

The applicant has argued that the claimed technology provides an unconventional improvement. The examiner respectfully disagrees. “The relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d at 1290. And, a claim does not gain subject matter eligibility solely because it is narrowed or limited to the alleged improvement over existing processes. See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016) (“A narrow claim directed to an abstract idea, however, is not necessarily patent-eligible.”). The question is whether the claim includes additional elements, i.e., elements other than the abstract idea itself, that “‘transform the nature of the claim’ into a patent-eligible application.” Alice Corp., 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78–79).

Claims 1-4, 6, 8, 9 lack additional elements that provide an inventive concept. As discussed, the additional elements recited are described as conventional computer components that perform well understood, routine, or conventional functions of retrieve, identify, calculate, determine, purchase, identify, establish, generate, and send at a high level of generality. Spec. ¶ 23-25. The claims additionally recite routine data processing tasks.

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/2022. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8, 9, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-4, 6, 8, 9 is/are directed to a method for providing subscription offerings from the perspective of the financial institution. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-4, 6, 8, 9) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-4, 6, 8, 9, 21-24) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of retrieving customer data, identifying a subscription service, calculating a number of subscriptions, determining a number of bulk subscriptions, purchasing bulk subscriptions, identifying a customer, identifying/determining subscription information, sending an offer, receiving an acceptance of the offer, retrieving information for an account, receiving a payment, establishing a first account, generating and sending login information which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses providing subscription offerings. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process. With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users providing subscription offerings from the perspective of the financial institution server which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a device, a server, a memory, and a transceiver were used in the claimed steps.  The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (providing subscription offerings from the perspective of the financial institution). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 
 
	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) retrieving customer data, identifying a subscription service, calculating a number of subscriptions, determining a number of bulk subscriptions, purchasing bulk subscriptions, identifying a customer, sending an offer, receiving an acceptance of the offer, retrieving information for an account, receiving a payment, establishing a first account, generating and sending login information which are viewed as an abstract idea in the form of certain methods of organizing human activity applied to a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for retrieving, identifying, calculating, determining, purchasing, receiving, establishing, generating, and sending which is the abstract idea steps of providing subscription offerings from the perspective of the financial institution in the manner of “apply it”. The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The analyzing data would clearly be to a mental activity that a company would go through in order to provide subscription offerings from the perspective of the financial institution server as can be seen by the specification:

[0003]    Accordingly, there is a need for methods and devices that proactively identify and offer customer-specific subscription services and securely and automatically create accounts and configure payment for the customer-specific subscription services using customer account data. Examples of the present disclosure are directed to this and other considerations.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 8, 9, recites limitations which further limit the claimed manipulating and sending of data.
Claims 3-4, recite limitations which further limit the claimed analysis of data.
Claims 6 recite limitations which further limit the claimed type of subscriptions.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information with regard to subscriptions.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

Claims 1-4, 6, 8, 9 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

¶ 18, The user device 140 can be, for example, a personal computer, a smartphone, a smart television (TV), a laptop computer, a tablet, a wearable device (e.g., smart watch, smart jewelry, head-mounted displays, etc.), or other computing device. An example computer architecture that can be used to implement the user device 140 is described below with reference to FIG. 5. The financial institution server 110 can include one or more physical or logical devices (e.g., servers) or drives and may be implemented as a single server, a bank of servers (e.g., in a "cloud"), run on a local machine, or run on a remote server. An example computer architecture that can be used to implement the financial institution server 110 is described below with reference to FIG. 6.
¶ 45, As shown in FIG. 5, some, or all, of the system 100 and methods 200, 300 and 400 can be performed by, and/or in conjunction with, the user device 140. In some examples, the user device 140 can comprise, for example, a cell phone, a smart phone, a smart television, a tablet computer, a laptop computer, a desktop computer, a server, or other electronic device. The user device 140 may be a single server, for example, or may be configured as a distributed, or "cloud," computer system including multiple servers or computers that interoperate to perform one or more of the processes and functionalities associated with the disclosed examples. One of skill in the art will recognize, however, that the system 100 and methods 200, 300 and 400 can also be used with a variety of other electronic devices, such as, for example, tablet computers, laptops, desktops, and other network (e.g., cellular or internet protocol (IP) network) connected devices from which a call may be placed, a text may be sent, and/or data may be received. These devices are referred to collectively herein as the user device 140. The user device 140 can comprise a number of components to execute the above-mentioned functions and apps. As discussed below, the user device 140 comprise memory 502 including many common features such as, for example, contacts 504, a calendar 506, a call log (or, call history) 508, and operating system (OS) 510. In this case, the memory 502 can also store a subscription survey app 512 and a subscription service app 514.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

Prior art references O’Neill et al. (US 20210125254 A1), Hunter et al. (US 20160092815 A1), Pliha (US 7580856 B1), Meier (US 20160162923 A1) disclose a processor, a device, and a transceiver in at least O’Neill (Fig. 8, ¶ 19-20, 57-65), Hunter (Fig. 1, 7, ¶ 14-16, 21), Pliha (Fig. Fig. 2-4, col. 12, line 65 – col. 13, line 35), Meier (Fig. 1, 2, 16, ¶ 103-109).   

Dependent claims 2-4, 6, 8, 9 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Conclusion
Prior art references to consider Farrelly (US 20090070185 A1) which discloses recommending a subscription media service for a particular user. O’Neill et al. (US 20210125254 A1) which discloses referring a subscription service based on received data. Hunter et al. (US 20160092815 A1) discloses offering companies discounts on bulk orders of products. Pliha (US 7580856 B1) discloses targeting incentives to customers of financial institutions based on each customer's financial or demographic data. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683